DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 28, 30-31, 43, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16, and 31, the claims recite “averaging the plurality of phase differences determined for each subspectra”, in the 4th indentation.  There is insufficient antecedent basis for “the plurality of phase differences”.  The term is indefinite because the claim recites both “a Doppler phase difference between subsequent A-scans” and “a Doppler phase difference for the OCT signal”.  It is unclear which phase difference is claimed.
It is suggested to amend the claim to recite “averaging the plurality of Doppler phase differences between subsequent A-scans determined for each subspectra”.
Claims 2-15, 28, 30, 43, and 45 are rejected based upon their dependency on claims 1, 16, and 31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 10, 12-16, 28, 30, 31, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0331229), hereinafter “Huang”, and further in view of Yasuno et al. (US 2016/0106319), hereinafter “Yasuno”.
Regarding claim 1, Huang teaches a non-transitory computer-accessible medium having stored thereon computer-executable instructions for generating at least one image of at least one three-dimensional (3D) anatomical flow map (abstract, Figs. 4, 5, 9; paragraphs [0076],[0081],[0094]), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (paragraph [0076]) comprising:
receiving at least one optical coherence tomography (OCT) signal (Fig 4, ref 402; Fig. 5, ref 502; paragraphs [0077], [0081],[0085]) comprising a plurality of A-scans (paragraph [0075]);
splitting the at least one OCT signal into a plurality of subspectra (refs 404, 507, paragraphs [0078],[0086]);
averaging the plurality of subspectra (refs 408, 518; paragraphs [0080],[0091]-[0092]); and
generating the at least one image of the at least one 3D anatomical flow map (ref 410; paragraphs [0078]-[0081],[0092],[0094]).
Huang is silent regarding for each subspectra, determine a Doppler phase difference between subsequent A-scans;
determining a Doppler phase difference for the OCT signal by averaging the plurality of phase difference determined for each subspectra; and
generating the image based on the Doppler phase difference for the OCT signal.
However, Yasuno teaches OCT imaging (abstract) including for each subspectra, determine a Doppler phase difference between subsequent A-scans (paragraph [0111]);
determining a Doppler phase difference for the OCT signal by averaging the plurality of phase difference determined for each subspectra (paragraph [0111]); and
generating the image based on the Doppler phase difference for the OCT signal (paragraphs [0119]-[0120]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Huang with the teaching of Yasuno by including for each subspectra, determine a Doppler phase difference between subsequent A-scans; determining a Doppler phase difference for the OCT signal by averaging the plurality of phase difference determined for each subspectra; and generating the image based on the Doppler phase difference for the OCT signal in order to reduce jitter from the spectral signals, improving the image quality (Yasuno, paragraph [0120]-[0121]).
Regarding claim 2, Huang teaches wherein the at least one OCT signal is a swept-source OCT signal (paragraph [0085],[0095]).
Regarding claim 5, Huang teaches wherein the computer arrangement is further configured to shift a position of at least one of the subspectra prior to averaging the subspectra (refs 507, 508; paragraph [0087]).
Regarding claim 8, Huang teaches wherein the computer arrangement is configured to shift the position such that each of the subspectra has a same position (paragraphs [0086]-[0087]).
Regarding claim 10, Huang teaches wherein the computer arrangement is configured to split the at least one OCT signal by shifting a filter across the at least one OCT signal using a particular step size (Figs. 4-5; ref 507; paragraphs [0086]-[0087]).
Regarding claim 12, Huang teaches wherein the at least one image includes a blood flow (paragraph [0105]).
Regarding claim 13, Huang teaches wherein the at least one OCT signal includes at least two OCT signals (ref 306, Fig. 3; paragraph [0075]), and wherein the computer arrangement is configured to:
split a first OCT signal of the at least two OCT signals into a plurality of first subspectra (paragraphs [0075],[0086]-[0087]);
split a second OCT signal of the at least two OCT signals into a plurality of second subspectra (paragraphs [0075],[0086]-[0087]);
generate a subspectra set by subtracting the first subspectra from the second subspectra (paragraphs [0075],[0088]-[0091]); and
generate the at least one image of the at least one 3D anatomical flow map based on the subspectra set (paragraphs [0066], [0075],[0089]-[0093]).
Regarding claim 14, Huang teaches wherein the computer arrangement is further configured to generate an average of the subspectra set (paragraphs [0075],[0089]-[0093]).
Regarding claim 15, Huang teaches wherein the computer arrangement is configured to generate the at least one image based on the averaged subspectra set (paragraph [0075],[0089]-[0093]).
Regarding claim 16, Huang teaches a system for generating at least one image of at least one three-dimensional (3D) anatomical flow map (abstract, Figs. 4, 5, 9; paragraphs [0076],[0081],[0094]), comprising:
a computer hardware arrangement (paragraph [0076]) configured to:
receive at least one optical coherence tomography (OCT) signal (Fig 4, ref 402; Fig. 5, ref 502; paragraphs [0077], [0081],[0085]) comprising a plurality of A-scans (paragraph [0075]);
split the at least one OCT signal into a plurality of subspectra (refs 404, 507, paragraphs [0078],[0086]);
average the plurality of subspectra (refs 408, 518; paragraphs [0080],[0091]-[0092]); and
generate the at least one image of the at least one 3D anatomical flow map (ref 410; paragraphs [0078]-[0081],[0092],[0094]).
Huang is silent regarding for each subspectra, determine a Doppler phase difference between subsequent A-scans;
determining a Doppler phase difference for the OCT signal by averaging the plurality of phase difference determined for each subspectra; and
generating the image based on the Doppler phase difference for the OCT signal.
However, Yasuno teaches OCT imaging (abstract) including for each subspectra, determine a Doppler phase difference between subsequent A-scans (paragraph [0111]);
determining a Doppler phase difference for the OCT signal by averaging the plurality of phase difference determined for each subspectra (paragraph [0111]); and
generating the image based on the Doppler phase difference for the OCT signal (paragraphs [0119]-[0120]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Huang with the teaching of Yasuno by including for each subspectra, determine a Doppler phase difference between subsequent A-scans; determining a Doppler phase difference for the OCT signal by averaging the plurality of phase difference determined for each subspectra; and generating the image based on the Doppler phase difference for the OCT signal in order to reduce jitter from the spectral signals, improving the image quality (Yasuno, paragraph [0120]-[0121]).
Regarding claim 28, Huang teaches wherein the at least one OCT signal includes at least two OCT signals (ref 306, Fig. 3; paragraph [0075]), and wherein the computer arrangement is configured to:
split a first OCT signal of the at least two OCT signals into a plurality of first subspectra (paragraphs [0075],[0086]-[0087]);
split a second OCT signal of the at least two OCT signals into a plurality of second subspectra (paragraphs [0075],[0086]-[0087]);
generate a subspectra set by subtracting the first subspectra from the second subspectra (paragraphs [0075],[0088]-[0091]); and
generate the at least one image of the at least one 3D anatomical flow map based on the subspectra set (paragraphs [0066], [0075],[0089]-[0093]).
Regarding claim 30, Huang teaches wherein the computer hardware arrangement is configured to generate an average of the subspectra set, wherein the at least one image is based on the averaged subspectra set (paragraph [0075,[0089]-[0093]).
Regarding claim 31, Huang teaches a method for generating at least one image of at least one three-dimensional (3D) anatomical flow map (abstract, Figs. 4, 5, 9; paragraphs [0076],[0081],[0094]), comprising:
receiving at least one optical coherence tomography (OCT) signal (Fig 4, ref 402; Fig. 5, ref 502; paragraphs [0077], [0081],[0085]) comprising a plurality of A-scans (paragraph [0075]);
splitting the at least one OCT signal into a plurality of subspectra (refs 404, 507, paragraphs [0078],[0086]);
averaging the plurality of subspectra (refs 408, 518; paragraphs [0080],[0091]-[0092]); and
using a computer hardware arrangement (paragraph [0076]), generating the at least one image of the at least one 3D anatomical flow map (ref 410; paragraphs [0078]-[0081],[0092],[0094]).
Huang is silent regarding for each subspectra, determine a Doppler phase difference between subsequent A-scans;
determining a Doppler phase difference for the OCT signal by averaging the plurality of phase difference determined for each subspectra; and
generating the image based on the Doppler phase difference for the OCT signal.
However, Yasuno teaches OCT imaging (abstract) including for each subspectra, determine a Doppler phase difference between subsequent A-scans (paragraph [0111]);
determining a Doppler phase difference for the OCT signal by averaging the plurality of phase difference determined for each subspectra (paragraph [0111]); and
generating the image based on the Doppler phase difference for the OCT signal (paragraphs [0119]-[0120]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Huang with the teaching of Yasuno by including for each subspectra, determine a Doppler phase difference between subsequent A-scans; determining a Doppler phase difference for the OCT signal by averaging the plurality of phase difference determined for each subspectra; and generating the image based on the Doppler phase difference for the OCT signal in order to reduce jitter from the spectral signals, improving the image quality (Yasuno, paragraph [0120]-[0121]).
Regarding claim 43, Huang discloses wherein the at least one OCT signal includes at least two OCT signals (ref 306, Fig. 3; paragraph [0075]), and further comprising:
split a first OCT signal of the at least two OCT signals into a plurality of first subspectra (paragraphs [0075],[0086]-[0087]);
split a second OCT signal of the at least two OCT signals into a plurality of second subspectra (paragraphs [0075],[0086]-[0087]);
generate a subspectra set by subtracting the first subspectra from the second subspectra (paragraphs [0075],[0088]-[0091]); and
generate the at least one image of the at least one 3D anatomical flow map based on the subspectra set (paragraphs [0066], [0075],[0089]-[0093]).
Regarding claim 45, Huang discloses wherein the generating of the image includes generating an average of the subspectra set and wherein the image is based on the averaged subspectra set (paragraph [0075,[0089]-[0093]).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Yasuno as applied to claim 1 above, and further in view of Cable et al. (US 2017/0074640), hereinafter “Cable”.
Regarding claim 3, Huang is silent regarding wherein computer arrangement is configured to split the at least one OCT signal into the subspectra based on a Hamming window.
However, Cable teaches an OCT method (abstract) including wherein computer arrangement is configured to split the at least one OCT signal into the subspectra based on a Hamming window (Fig. 38, paragraphs [0108], [0169],[0185]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Huang with the teaching of Cable by including wherein computer arrangement is configured to split the at least one OCT signal into the subspectra based on a Hamming window in order to remove low resolution sidelobes, and increase the accuracy of the central signal.
Regarding claim 4, Huang is silent regarding wherein the computer arrangement is further configured to optimize the Hamming distance window to minimize a nearest side lobe for each of the subspectra.
However, Cable teaches an OCT method (abstract) wherein the computer arrangement is further configured to optimize the Hamming distance window to minimize a nearest side lobe for each of the subspectra (Fig. 38, paragraphs [0108], [0169],[0185]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Huang with the teaching of Cable by including wherein the computer arrangement is further configured to optimize the Hamming distance window to minimize a nearest side lobe for each of the subspectra in order to remove low resolution sidelobes, and increase the accuracy of the central signal.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Yasuno as applied to claims 1 and 5 above, and further in view of Tan et al. (US 2016/0287071), hereinafter “Tan”.
Regarding claim 6, Huang is silent regarding wherein the computer arrangement is configured to shift the position of all but one of the subspectra prior to averaging the subspectra.
However, Tan teaches an OCT method (abstract) wherein the computer arrangement is configured to shift the position of all but one of the subspectra prior to averaging the subspectra (paragraphs [0058]-[0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Huang with the teaching of Tan by including wherein the computer arrangement is further configured to optimize the Hamming distance window to minimize a nearest side lobe for each of the subspectra in order to remove bulk motion artifacts, as taught by Tan at [0063].
Regarding claim 7, Huang is silent regarding wherein an amount of the shift is based on a number of the subspectra.
However, Tan teaches an OCT method (abstract) wherein an amount of the shift is based on a number of the subspectra (paragraphs [0058]-[0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Huang with the teaching of Tan by including wherein an amount of the shift is based on a number of the subspectra in order to remove bulk motion artifacts, as taught by Tan at [0063].
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 61-62 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner’s reasons for allowance can be found in the Office Action dated June 20, 2022.
The examiner notes that there is no rejection under 35 USC 101 as the judicial exception of the receiving, splitting, and determining, is directed towards an improvement to a technology or technical field.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 55, n. 25 (Jan. 7, 2019) (citing MPEP 2106.05(a)).  The claim integrates the judicial exception into a practical application via the step of generating an image of a 3D anatomical flow map.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877